PER CURIAM.
Muhammad Jalal Deen Akbar appeals from the district court’s order dismissing his Bivens * action. Our review of the record discloses that this appeal is without merit. Accordingly, we affirm the district court’s order on the reasoning of the district court. Akbar v. Bureau of Prisons, No. CA-99-526-5-H (E.D.N.C. Sept. 13, 2000). We deny Akbar’s pending motions to stay, for general relief, and, because this appeal presents no complex issues, we also deny his motion for counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).